El Juez Asociado Señor Irizarry Yunqué
emitió la opinión del Tribunal.
Mediante veredicto por mayoría de diez a dos, un jurado halló al apelante culpable del delito de falsificación. Apela de la sentencia que le condenó a una pena indeterminada de cinco a diez años de prisión. Alega la comisión de un solo error, a saber, que so pretexto de impugnar su credibilidad mientras testificaba a su favor, se permitió por sobre su opor-tuna objeción, y sin que él hubiese ofrecido prueba para sos-tener su credibilidad, que el fiscal le interrogase sobre un de-lito de hurto mayor cometido por el apelante nueve años antes.
Este planteamiento obliga a examinar nuestra decisión en Pueblo v. Dones, 102 D.P.R. 118 (1974), en cuanto se refiere al acusado que declare como testigo a su favor. En Dones interpretamos el Art. 158 de la Ley de Evidencia, 32 *115L.P.R.A. see. 2150,(1) en el sentido de que es permisible ta-char la veracidad de un testigo mediante prueba de antece-dentes o actos específicos en la vida del testigo vinculados a su credibilidad y que no sean remotos, y mediante prueba de con-vicciones de delitos que, sin importar su calificación, impli-quen deshonestidad o perjurio. Resolvemos que cuando el acu-sado opta por prestar testimonio durante el juicio, su veraci-dad puede ser tachada bajo el Art. 158 citado, en la misma forma que lo puede ser cualquier otro testigo y en la exten-sión que reconocimos en Pueblo v. Dones, supra, sujeto ello, en cuanto se refiere a previas convicciones, a que se determine que su valor probatorio es sustancialmente mayor que su efecto perjudicial.
Señalamos en Dones que el Art. 158 de la Ley de Evidencia debe interpretarse en armonía con los Arts. 21, 34 y 35 de dicha ley, 32 L.P.R.A. sees. 1664, 1677 y 1678, respectivamente, (2) que regulan lo concerniente a la impugnación *116de la veracidad de un testigo. Resalta en todas dichas dispo-cisiones el principio básico de que la prueba, para ser admisi-ble, debe ser pertinente a la cuestión en controversia. Diji-mos (pág. 123):
“. .. La admisión de esta evidencia, naturalmente, debe regu-larse por las normas usuales de relevancia a la cuestión que cada caso plantea. Podrá inquirirse en el contrainterrogatorio sobre *117dichos antecedentes o hechos específicos vinculados a la credibili-dad, si no son remotos, y presentarse evidencia extrínseca de los mismos para impugnar la veracidad del testigo. Asimismo podrá presentarse, a los expresados fines, evidencia de convicción del testigo por delito que sin importar su calificación implique des-honestidad o perjurio. No estamos abriendo una compuerta al derrame indiscriminado de evidencia impertinente, extraña al asunto justiciable. La prueba para impugnar al testigo deberá fundarse en actos y hechos específicos y deberá limitarse a las materias relacionadas con veracidad o falsedad.”
La práctica seguida antes de nuestra decisión en Dones de admitir indiscriminadamente prueba de previas convicciones por delitos graves, no importa que no implicaran deshonestidad o perjurio, como medio de tachar la veracidad de un testigo, halla sus raíces históricas en el Derecho Romano y en el anglosajón o Common Law. En el antiguo Derecho Romano la convicción de delito como consecuencia de un proceso público significaba para el convicto la “infamia” o pérdida de la personalidad. Schofield, Cruel and Unusual Punishment, 5 Ill. L. Rev. 321, 329 (1911). Ello llevaba consigo la pérdida de varios derechos ciudadanos, incluyendo poder ser testigo. Igual ocurría en el Derecho anglosajón. McCormick, On Evidence, 2da. ed., 1972, sec. 43; 2 Wigmore, On Evidence, 3ra. ed., 1940, sec. 520; Pueblo v. Padilla Arroyo, 104 D.P.R. 103, 110 (1975). La norma era justificada a base de la “depravación moral” de los convictos de delito. Se decía: “No se puede esperar que de ellos salga la verdad, dada su naturaleza abyecta.” 2 Wigmore, op. cit, sec. 519.(3)
Aunque en la evolución del Derecho probatorio se descartó la práctica de considerar inhábil como testigo a quien *118ha sido convicto de delito, quedó como rémora de su desarrollo la práctica de considerar indigno de crédito a quien cometiera en alguna ocasión algún delito grave sin importar su na-turaleza. Descartamos tal práctica en Dones al limitar la prueba de convicciones anteriores, para fines de impugnación, a aquellos delitos, no importa si graves o no, que impliquen deshonestidad o perjurio y que no sean remotos. Véase Pueblo v. Padilla Arroyo, supra, a la pág. 115. La persona que una vez fue convicta de delito y pagó por ello a la sociedad no se considera sellada con estigma de mendacidad. Así tiene que ser en un sistema que postula como derechos fundamentales del ser humano, entre otros, en consonancia con su esencial dignidad, el derecho a la vida y a la libertad, el derecho a protección contra ataques abusivos a su honra y a su reputa-ción, y el derecho al disfrute pleno de los derechos civiles una vez la persona convicta de delito ha cumplido la pena im-puesta. Carta de Derechos, Secs. 1, 7, 8 y 12.
Cuando una persona imputada de delito opta por prestar testimonio en su propia causa, esos principios que nuestra Constitución califica de fundamentales cobran mayor vigencia y hay que ser más celosos y estrictos en su observancia. La privación o restricción de la libertad del acusado, en que puede desembocar el proceso criminal, ha de lograrse únicamente mediante un juicio justo e imparcial en que se destruya más allá de duda razonable la presunción de su inocencia. Por eso, aunque un acusado renuncia a su derecho a no incriminarse cuando presta testimonio a su favor y está sujeto a las mismas reglas que cualquier testigo respecto a la investigación de su credibilidad, debe garantizarse que la prueba de previas convicciones, que fuere admisible en el caso de cualquier testigo, no resulte tan perjudicial al acusado que sea determinante en que recaiga un fallo condenatorio. Todo acusado tiene el derecho constitucional a prestar testimonio a su favor. Debe impedirse que la prueba de previas convicciones se convierta en una penalidad por hacer uso de ese *119derecho. Véanse Griffin v. California, 380 U.S. 609, 614 (1965), y State v. Santiago, 492 P.2d 657 (Cal. 1971).
El peligro de permitir que se impugne la credibilidad del acusado que opta por declarar en su propia defensa mediante prueba de previas convicciones, particularmente en casos ventilados ante jurado, es que se utilice la prueba de tales previas convicciones como indicio de su culpabilidad, y a base de tal prueba se resuelva contra el acusado la duda sobre su inocencia. Dijimos en Padilla Arroyo, supra, págs. 110-112:
“Desde hace varias décadas se viene cuestionando la conve-niencia y aun la constitucionalidad de esta norma. Ladd, Credibility Tests—Current Trends, 89 U. Pa. L. Rev. 166 (1940). En su estudio sobre el jurado norteamericano, Kalven y Zeisel de-muestran el extraordinario efecto inhibitorio de la regla en cuestión. En la muestra estudiada por ellos, los acusados sin récord penal previo que resolvieron sentarse en la silla de testigos exce-dieron en 37 por ciento a los que tomaron igual resolución a pesar de contar con condenas anteriores. Kalven and Zeisel, The American Jury, 1966, págs. 160-161, nota 14. En los casos en que se permitió el uso de condenas previas para impugnar la credibilidad del acusado el porcentaje de veredictos de culpabili-dad aumentó un 27 por ciento, Kalven and Zeisel, supra, 160, dato que ha suscitado graves dudas sobre si se está vulnerando en estas situaciones el derecho a un juicio justo e imparcial. Spector, R. G., Impeachment Through Past Convictions: A Time for Reform, 8 De Paul L. Rev. 1, 5, nota 15 (1968); Note, Constitutional Problems Inherent in the Admissibility of Prior Record Conviction Evidence for the Purpose of Impeaching the Credibility of the Defendant Witness, 37 U. Cinc. L. Rev. 168 (1968).
El movimiento a favor de la rigurosa restricción o aun de la abolición de la norma ha sido extenso.
Las Reglas Uniformes de Evidencia redactadas en 1953 y aprobadas por el Colegio de Abogados de Estados Unidos, 3 Práctica Forense Puertorriqueña 313, Regla 21, permiten única-mente, para impugnar la credibilidad de un testigo, la presenta-ción de prueba relativa a sentencias penales anteriores indica-tivas de deshonestidad o perjurio. Las Reglas Uniformes se fun-dan a su vez en este respecto en el Código Modelo de Evidencia *120del Instituto Americano del Derecho, Regla 106. Goodhart, A Changing Approach to the Law of Evidence, 51 Va. L. Rev. 759, 778 (1965).
Las nuevas Reglas Federales de Evidencia, aprobadas por el Congreso de los Estados Unidos el 2 de enero de 1975, Ley Pública 93-595, 93° Cong., 43 U.S. L. W. 137, 140, reflejan estas preocupaciones. La Regla 609(a) únicamente permite que se ata-que la credibilidad de un testigo con prueba de crímenes anterio-res en caso de delitos que envuelvan deshonestidad o perjurio o que sean castigables con prisión en exceso de un año y el tribunal determine que el valor probativo de la evidencia es más alto que el perjuicio que pueda causársele al acusado. Este último criterio, que envuelve sopesar los intereses envueltos, se había establecido antes por jurisprudencia en algunas jurisdicciones. Luck v. United States, 348 F.2d 763 (D.C. Cir. 1965); Brown v. United States, 370 F.2d 242 (D.C. Cir. 1966); United States v. Hildreth, 387 F.2d 328, 329 (4th Cir. 1967). Conforme a la Regla Federal 609 (b), sin embargo, no puede admitirse evidencia de la comisión de un delito anterior de la naturaleza indicada si el delito se co-metió o el acusado cumplió la condena, lo que fuese más tarde, más de diez años con anterioridad al proceso, a menos que el tribunal estime que el valor de la evidencia sobrepasa su efecto no-civo. En este último caso, el fiscal le tiene que notificar por es-crito al acusado su determinación de intentar utilizar dicha evi-dencia de modo que goce de oportunidad debida para refutarla.”
Nos inclinamos por una fórmula que armoniza con la norma que adoptamos en Pueblo v. Dones, supra. Si bien se permite impugnar la veracidad de un testigo con prueba de actos específicos vinculados a su credibilidad, incluyendo prueba de convicciones previas que impliquen deshonestidad o falso testimonio, tal tipo de prueba es inadmisible contra un acusado que declara como testigo a su favor a menos que previamente se determine por el juez, en interés de que se haga justicia, que su valor probatorio, considerados los hechos y circunstancias presentes, es sustancialmente mayor que su efecto perjudicial. En casos vistos ante jurado, tal determinación deberá hacerse fuera de su presencia, y el jurado no deberá conocer dicha prueba hasta tanto se haya resuelto que *121es admisible. Cuando así fuere, deberá instruirse oportu-namente al jurado que este tipo de prueba deberá ser conside-rada al fin exclusivo de determinar la credibilidad del testi-go y no como indicio de su culpabilidad. Tal prueba será inad-misible si los actos específicos o convicciones fueren remotos. Debe considerarse remota toda convicción que en la fecha del juicio tuviere más de diez años, o si hubieren transcurrido más de diez años desde la excarcelación del testigo de la re-clusión impuesta por la convicción, lo que fuere posterior.
Habiendo ocurrido la previa convicción del aquí apelante nueve años antes del juicio, y careciendo el expediente ante nos de datos que nos permitan determinar el efecto que el conocimiento de ello pudo tener en el fallo del jurado, pro-cede que revoquemos la sentencia apelada y ordenemos la cele-bración de un nuevo juicio. (4) Se dictará sentencia de con-formidad.
El Juez Asociado Señor Díaz Cruz disintió con opinión a la cual se une el Juez Asoeiado Señor Rigau. El Juez Aso-ciado Señor Martín disintió en opinión separada.
—O—

 Dicho artículo dispone:
“Un testigo podrá ser tachado por la parte contra quien fuere llamado, mediante evidencia contradictoria, o de que su reputación en cuanto a vera-cidad, honradez o integridad es generalmente mala; pero no con evidencia de determinados actos reprobables, salvo que podrá probarse mediante el examen del testigo, o la anotación de la sentencia, que fue convicto de delito grave.”


Los citados artículos disponen:
“Se presume que un testigo dice la verdad. Esta presunción, sin embargo, puede ser rechazada, por la forma en que declare, por el carácter de su declaración o por evidencia que afecte su veracidad, honradez, integri-dad o móviles, o por evidencia contradictoria.”
“La evidencia deberá corresponder a las alegaciones esenciales y ser pertinentes a la cuestión que se ventila. Queda, sin embargo, a arbitrio del tribunal, permitir la investigación de un hecho accesorio siempre que éste estuviere directamente relacionado con la cuestión en controversia, y fuere necesario para su debida determinación o afectase la credibilidad de un testigo.”
“De conformidad con las precedentes disposiciones, podrá presentarse en un juicio evidencia de los hechos siguientes:
1. El hecho exacto en controversia.
2. El acto, declaración o admisión de una parte, como evidencia contra la misma.
*1163. El acto o declaración de otra persona, en presencia y bajo la obser-vación de una parte, y la conducta de ésta, relacionada con dicho acto o declaración.
4. El acto o declaración, verbal o escrito, de una persona que hubiere fallecido, o se hallare fuera de la jurisdicción del tribunal, con referencia al linaje, nacimiento, ascendencia, edad, matrimonio, muerte o parentesco, de cualquiera persona relacionada por sangre o matrimonio con dicha persona; el acto realizado, o declaración hecha, por un difunto, contra su interés, respecto a sus bienes.
5. Después de probada la existencia de una sociedad o agencia, el acto o declaración de un socio o agente de la parte, dentro del objeto de la so-ciedad o agencia y durante su existencia.
6. El testimonio de un testigo que hubiere fallecido, o se hallare fuera de la jurisdicción, o estuviere imposibilitado para testificar, prestado en una causa anterior entre las mismas partes, y referente al mismo asunto.
7. La opinión de un testigo respecto a la identidad o carácter de letra de una persona cuando conozca a la persona y su carácter de letra; su opinión sobre una cuestión de ciencia, arte, o comercio, cuando fuere perito en la materia.
8. La opinión de un testigo, firmante de un escrito, cuya validez se dis-putare, respecto a la sanidad mental del otorgante.
9. La fama pública existente antes de la controversia, referente a hechos de interés público o general ocurridos con anterioridad de más de treinta años.
10. El uso o costumbre para explicar el verdadero carácter de un acto, contrato o documento, cuando este carácter verdadero no pudiese de otro modo esclarecerse; pero el uso nunca es admisible, excepto como medio de interpretación.
11. Los monumentos o inscripciones en sitios públicos, como evidencia de fama común; y las notas o asientos en libros de familia o cartas genea-lógicas, grabados en sortijas, retratos de familia y objetos análogos, como evidencia de linaje, nacimiento, ascendencia, edad, matrimonio, muerte, o parentesco de cualquier miembro de dicha familia.
12. El contenido de un escrito, cuando la evidencia oral del mismo fuere admisible.
13. Cualesquiera otros hechos de los cuales los hechos en controversia se presumieren o pudieren lógicamente inferirse.
14. Los hechos que sirvieren para demostrar la credibilidad de un testigo, según lo explicado en la see. 1664 de este título.”


 Se cita a Starkie, Evidence, 1824, sec. 83, que decía:
“Since the object of the oath is to bind the conscience of the witness .. . it follows also that the testimony of a person who by the turpitude of his conduct has shown that he is regardless of all laws both human and divine ought not to be received, for it cannot reasonably be expected that such a person would regard the obligation of an oath.”


 Para la fecha de esta opinión ya han transcurrido más de diez años desde la convicción anterior del apelante por el delito de hurto. Esto, sin embargo, no será óbice para que dicha previa convicción sea admisible en el nuevo juicio que aquí disponemos — salvo, por supuesto, los otros criterios de admisibilidad que hemos indicado — toda vez que en la fecha del juicio por el caso de falsificación motivo de esta opinión aún no había transcu-rrido el plazo de diez años.